DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 15-44 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. US 10,456,478 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. US 10,456,478 B2 are drawn to a method of delivering a therapeutic nucleic acid to a subject in need thereof comprising administering to the subject a therapeutically effective amount of a dually derivatized (DD) chitosan nucleic acid polyplex, wherein said DD chitosan nucleic acid polyplex comprises a chitosan-derivative nanoparticle comprising chitosan coupled with gluconic acid and arginine and said therapeutic nucleic acid. The claims of the instant application are drawn to a method of delivering a nucleic acid to a subject in need thereof comprising administering to the subject a dually derivatized (DD) chitosan nucleic acid polyplex, wherein said DD chitosan nucleic acid polyplex comprises a nucleic acid complexed with a chitosan-derivative nanoparticle comprising chitosan coupled with gluconic acid and arginine. The instant claims do not explicitly recite that the chitosan which coupled with gluconic acid and arginine is also coupled to the nucleic acid. However, the instant claims as recited also reads on or also encompasses chitosan that is coupled with gluconic acid and arginine and the nucleic acid. Thus, the instant claims 15-44 are seen to be anticipated by the claims 1-33 of U.S. Patent No. US 10,456,478 B2.

Claims 15-44 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 13-14, 1-12 and 15-26 of U.S. Patent No. US 9,623,112 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. US 9,623,112 B2 are drawn to a method of delivering a nucleic acid molecule to a cell, wherein said cell is in vivo, comprising contacting said cell with a dually derivatized (DD) chitosan nucleic acid polyplex comprising a chitosan-derivative nanoparticle comprising chitosan coupled with gluconic acid and arginine. The claims of the instant application are drawn to a method of delivering a nucleic acid to a subject in need thereof comprising administering to the subject a dually derivatized (DD) chitosan nucleic acid polyplex, wherein said DD chitosan nucleic acid polyplex comprises a nucleic acid complexed with a chitosan-derivative nanoparticle comprising chitosan coupled with gluconic acid and arginine. The claims of U.S. Patent No. US 9,623,112 B2 recite delivering the nucleic acid to cells in vivo whereas the instant claims recite delivering the nucleic acid to a subject. However, it is obvious to expect that the DD chitosan nucleic acid polyplex would also have the same utility of delivering the nucleic acid to cells which are in a subject comprising administering it to said subject. Thus, the instant claims 15-44 are seen to be obvious over the claims 13-14, 1-12 and 15-26 of U.S. Patent No. US 9,623,112 B2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623